Citation Nr: 9923246	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits for herself and their minor child.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1976 to September 
1979 that has not been verified and from June 1980 to 
November 1985 that has been verified.  This matter comes to 
the Board of Veterans' Appeals (Board) from an October 1989 
special apportionment decision by the VA Regional Office 
(RO), in which the RO determined that the appellant, who was 
the veteran's separated spouse at that time, was not entitled 
to an apportionment of the veteran's disability compensation.  
The appellant has perfected an appeal of that decision.

The case was previously before the Board in January 1996, at 
which time it was remanded to the RO for additional 
development and to provide the appellant the opportunity to 
appear at a personal hearing before the Board.  The appellant 
was provided a hearing in July 1997 in San Diego, California, 
where she resides.  The veteran was not, however, informed of 
the scheduled hearing or given the opportunity to appear and 
present evidence in support of his contentions, as required 
by the contested claims procedures shown in 38 C.F.R. 
§ 20.713 (1998).  

The case file was returned to the Board, and in a January 
1998 decision the Board granted the appellant an 
apportionment of the veteran's disability compensation in an 
amount equal to the increase in his compensation for a 
dependent spouse and child.  The Board found that the 
procedural defect caused by the failure to notify the veteran 
of the July 1997 hearing was cured by providing the case 
file, including the transcript of the hearing, to the 
veteran's representative for review and the submittal of 
additional argument, including the opportunity to request a 
personal hearing.  The veteran appealed the Board's January 
1998 decision to the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court), and in a 
November 1998 order the Court vacated the Board's January 
1998 decision and remanded the appeal to the Board.


REMAND

The basis for the Court's November 1998 order was VA's 
failure to comply with the contested claims procedures in 
38 C.F.R. § 20.713 by providing notice of the July 1997 
hearing to the veteran.  Following the Court's remand, in 
January 1999 the veteran's representative requested that the 
veteran be provided a hearing before a member of the Board in 
Philadelphia.

Pursuant to the decision of the Court in Kutscherousky v. 
West, No. 98-2267, slip op. at 3 (U.S. Vet. App. May 4, 
1999), the veteran and the appellant are entitled to submit 
additional evidence and argument for 90 days following this 
remand or at the personal hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be provided the 
opportunity for a personal hearing before 
a member of the Board in Philadelphia, in 
accordance with his attorney's request.  
In accordance with 38 C.F.R. § 20.713, 
the appellant should be notified of the 
scheduled hearing and be afforded the 
opportunity to appear and present 
evidence.

2.  If the veteran or the appellant 
submit additional evidence relevant to 
the appeal, a supplemental statement of 
the case should be provided to the 
veteran, his representative, and the 
appellant that incorporates that 
evidence.  38 C.F.R. § 19.101.

The case should then be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


